Title: To Benjamin Franklin from James Parker, 4 January 1766
From: 
To: 



Honoured Sir
Burlington, Jan. 4. 1766.
About eight Days after mine per December Packet, yours of Sept. 26 1765 per Capt. Robinson came to Hand: The Chief Matter in yours, which my last will not serve for an Answer to, is that part relating to Mr. Balfour: Tho’ I have the highest Sense of your Kindness in what Answer you return’d him, yet I have now wrote to them, and inclose it to you, first because I would not put them to greater Charge than I can’t help, and next that you may see what I have wrote, which is Strictly true: Indeed, I meet with a good deal of hard Fortune; I am really £50 Sterl. out of Pocket by their sending me those Books: It is true it was my own Fault for taking them, and my own Fault for letting my Nephew have them: But I did for the best. And now, Mr. Holt had the rest, I don’t know how to get the Pay: Would it not have been hard now, if those Goods you sent for Mr. Hughes, after you had recommended them to my Care, I should have let Mr. Holt take them, as he desired, and he never paid me for them. Would it not, I say, have been hard for me to pay you for them: and yet this I suppose would have been expected, tho’ had he not already caus’d me to answer as well what he had of your sending, as well as those to Mr. Strahan, I should doubtless let him have them, tho’ I believe he would never have paid me more for them than for the others, and this of Balfour’s is just so. I told you before, I purposed to go to New-York in the Spring, God permitting: I observe what you say about the Office in the Custom-House: and indeed I think as you do about my Son: But alas! he has been sick now above three Months, The 20th of last Month an Express arrived to me from him, that he lay a-dying, given over by the Doctors, I was unable to go myself having the Gout too hard upon me: My Wife and Daughter both went, tho’ very cold Weather. They found him alive yet, but so low, as to have small Hopes: it has pleased God, however that the last News I had of him three Days ago, that there were some Hopes Still of his Recovery: The cold Weather sets in apace, and this River is so full of Ice there is no crossing, otherwise I expected to hear again as this Day: My Gout has held me the longest this Time that ever I had it: I mend now but very slow assoon as I am able I shall go to Philadelphia to proceed with your Business as far as I am able: My Illness has detain’d me here upon Cost, or I had been with all my Family at Woodbridge by this Time; I have not but a Wench and three Young People with me: all the rest are at Woodbridge, tho’ little or nothing going on, but Sickness. I wish I may know where to put these Materials for your Pleasure, as I would leave them: If I can get to New York before the first of May, I will; but last Post, I had a Letter from New York, telling me a Rumour prevail’d there, that I was turn’d out or superseded in that Place in the Custom-House: tho’ I do not know what Grounds there are for such Report, yet as tis possible, I can’t contradict it: Those who gave it, can doubtless take it away, and if it is so, I submit: If it is not so, I shall proceed to New-York assoon as I can, and know the Truth: I shall endeavour to execute it faithfully and honestly to the best of my Skill, that I may not disgrace your kind Recommendations. But if it is taken from me before I enter into it, neither my Ability or Integrity will ever be called in Question on that Account; I will go nevertheless, God Willing to New York and keep the Comptroller’s Office there, for one year at least, or as long as I shall be intrusted with it: I wish I had not been engaged to this Job I did here before I knew it, and then I Should have gone immediately, for I have made nothing of the Job, by Reason of Sickness and frequent Lets in the Way, which has kept me so long in doing it, as to eat up all my Profits. Two of my Boys has had long Sickness, and My Son, my Daughter and self have all had almost as long Doctor’s Bills as Butcher’s—And we are not well yet.
Jan. 7. This Day heard from Woodbridge, my Son then alive yet and some sanguine Hopes of his Recovery: I also received a Letter from Mr. Holt, in answer to one I wrote to him about Balfour, that part of it I send for your Perusal of it. As the November Packet is expected, and may sail before I have warning, I write this before hand; and here it may not be amiss to say something about the Money you paid for me to Mr. Strahan. When you went away I had near £100 Sterl. due in the Post-Office, and I purposed assoon as I heard of your Arrival in England to have tried to pay as far as it would go: The Beginning of March, I had not yet heard from you, but Mrs. Franklin wrote me Word, she had by Advise of your Friends, purchased a Lot of Land adjoining your House, for which a large Sum was to be paid down: As I had not Money myself, I directly went off to New-York, and requested some of Mr. Colden, as I could not readily find any other, he with Difficulty let me have £100, which I immediately sent to her. It help’d a little to make up the Sum, but as I had not heard from you, I charged it as paid to you on the Post-Office Account. Some time after I received yours about the Payment of Strahan: I can’t help confessing the Stile of that Letter was not pleasing: I never was nor never will be such a Hypocrite, as to speak contrary to my Mind, but I will let that drop: The first Money I got of the Post-Office Money, I paid Mrs. Franklin £172 10s. Phil[adelphia] at that Time £100 Sterl. and then gave her my Bond for £65-odd Sterl. being the whole of the Remainder, with the Interest from Feb 1. so that in that you get Interest for Interest of Some part of it, and this is what I tho’t Right and Just: If it shall be proved otherways hereafter I will allow it, for I never wanted to wrong any Body, I have rather oftentimes wrong’d myself—and it always was a Maxim with me so to do.
Jan. 9. Now I have mentioned Mr. Hughes of New-York. He readily allowed the Goods you sent to be delivered to my Order, but said he had not requested a 10th part of them and the Electrical Machine, he understood was not to exceed two Guineas: He has not yet surrendered up his Estate, but keeps close in his own House, and keeps a School, and is so situated as the Sheriff can’t easily come at him: He has offered to deliver all he has up, but his Creditors won’t accept it, in Hopes if he is sent to Goal, that his Brother would relieve him: This he says he will by no Means allow of. Things remain so: Tho’ would they take all he has got now, and let him go free he would he thinks soon get into a tolerable Way again, as he has a very good School: and he would then take some of the Goods you sent, and make Payment: but as it is, we are in Suspence about him: Were I able I would go to New York, and try to dispose of them, but in my present Illness and the Confusion of the Times, they must lay till something alters. I hope the Goods won’t damage by being kept pack’d, tho’ perhaps they may get no good by it, especially if they should have happen’d to be damp’d in the Passage, but as tis, I durst not trust them to be open’d out of my Sight, lest some of them melt, as I have known such Things happen.
Jan. 10. No News of the Packet this Post, but I had News from my Son, that he is somewhat better, and good Hopes of his Recovery. I hope it may be so: tho’ he is represented to be quite low indeed, I think I am a little better myself to day, tho’ far from being well.
Mr. Foxcroft is gone to Virginia again, tho’ he said he would not Stay long: I suppose he wrote per last Packet, and I have Nothing material farther about the Office: I fear the Cold Weather will detain him longer than he imagined. I told you in my last, it was thought most expedient to order Benny Mecom to pay half the Hartford Rider’s Allowance, in Connecticut Money: because it would suit the Rider in that Money, when he Benny could not get New York Money to remit, at the same Time, it would keep the Ballance from running too high against Benny, and save the Sum in Mr. Colden’s Hands, who before paid it: I have not had Benny’s Accounts since last March, tho’ I have wrote to him often, and have last Post wrote more peremptorily to him than usual: He paid some of his first Ballances to the Post-Office, but he has not paid me a Farthing of a small Rent he was to allow me: nor indeed can I prevail upon him so much to get the better of his lethargick Indolence as for him to write to me, but very seldom; yet I don’t find that any Fault is found with him lately about his Office or printing.
As to the Affair in New Haven of Mr. Holts’, you know I begg’d to be excused the intermeddling with it, as its acting against myself: for I never can get it out of my Head, that he, or rather I, ought to have above £150 of that Money: but I submit to the Trial. I have not interfered, I have been told the Case was referred to Auditors, or Referrees appointed by the Court, but I have not heard what farther has been done, I suppose Mr. Ingersoll’s present Troubles, of which No Doubt you hear, has prevented his pushing the Matter: I rest in Patience, as I can’t help myself any Way, not doubting, but the over ruling Hand of Providence, will work to me the best, at least in Reality if not to Appearance.
Jan. 12. Two Days past moderate Weather, the Ice almost thaw’d, but to Day cold again: the Ice fixed, but no crossing the River or expected to hear from Nyork, &c—Your Daughter in Burlington was to go home two Days ago, but no crossing the River: since; I still remain under the Jurisdiction of the Gout, tho’ I am well Tired of the Confinement, as well as the Pain: It tyrannizes over me at a hard Rate, nor is my Situation the best suited for it, as it might be, but I can’t get away, tho’ I very much want to. Perhaps I have by this Time almost tired your Patience, and as I hope the next News I hear will be the Arrival of the Packet, I will close this, to be ready to send it, and if any Thing happen material, I can add a Bit to it—With all Respects remain Your obliged Humble Servant
James Parker

12 Clock. Just now hear the Packet is arrived, so close my Letter and send it off: Had none from you by it.



Jan 11, 1766
For as much as I have asserted in the Letter, that I could not help thinking upwards of £150 of the Money, Mr. Holt is sued for at New Haven belongs to me you may Require some Reasons for my so asserting: The Case then is really thus: Before the Year 1755, when I went to New-Haven, you know there was no Post-Office between New York, and New London, all Way-Letters from and to the Places between those two Towns were the Rider’s Perquisites, and you can hardly help remembring that the Riders complain’d much of being deprived of them by the Means of Norwalk and New Haven Offices: But as to Middletown and Hartford, the Inhabitants whilst Living was cheap hired a poor little Man, to meet the King’s Riders at Seabrook: All Letters from any Post-Office to those Places were accounted for, but any from the intermediate Towns, were the Rider’s Profits: of which a good Number went from New Haven: Upon erecting a Post-Office at New Haven, the Inhabitants of Middletown and Hartford declined hiring their Rider any longer, and it was some Months in that Condition: I went there the Beginning of January, in April following, I attempted to begin a News-paper and as it must be naturally concluded, that the most of my Customers would be off the Common Post-Road, I was applied to, and induced to hire the little Rider, (Brooker) to go between Hartford and New Haven. I wrote to you to Philadelphia about [it] and you did give me some Encouragement in it: Several of the Inhabitants of Hartford, were induced to subscribe for the Papers, for the Benefit of the Riders coming there: For the 8 or 9 Months that I was there and hired the Rider, the whole of the Pay for the Papers taken by him would not pay him, but I got something by the Letters received from thence and expected as much by Letters sent thither, but of this last I was entirely deprived: Matters continued so with Mr. Holt for near 6 Years longer, in all which Time, we paid more to that Rider, than we ever got for the Newspapers he carried, being £40 a Year lawful Money, and allmost all the Money got for Postage of Letters went to pay the Rider. Tho’ had we not hired that Rider not a Letter from any Post-Office would have gone to or come from Hartford and Middletown: Mr. Holt declined settling, because he was in Hopes you and Mr. Hunter would have made an Allowance: for we paid in that Time, £280 Lawful Money for a Rider, for which all the News-papers he carried, were they all paid for, would have fell short of the Pay: You may ask why we did it? But why does any Body venture on unbeaten Tracks and often get ruin’d by it, whilst others reap the Benefit of their Venture. When Mr. Holt came to New York, he hir’d the Hartford Rider at £90 only per An. for two Years—as we had a Prospect of a great Run of News papers; and by him we did not lose so much proportionably as by the others: yet as Mr. Hunter order’d Mr. Colden to keep that Riders Returns separate, it to me is a Proof of what I know to be true that Mr. Holt was to have some Allowance out of it: but it pleased God to take Mr. Hunter away, and we were deprived of that: The hiring that Rider at first certainly did not answer the Purpose: as few such Adventures do at the Beginning, but it certainly will be advantageous in Time: However I believe in that we suffered in the two Years about £70 or £80 Loss. Now on the Whole, as Mr. Holt owes me, and this Money is the King’s, so if he is compell’d to pay it, I lose it, because he has scarce much more than will pay the King: This makes him indifferent in the Matter, seeing if the King has it, I can’t have it: and if the King don’t take it, I shall: Altho’ I have not interfered in this Trial one Word, only in my Applications to you and Mr. Foxcroft, both of which turn a deaf Ear: (for none so deaf as those who will not hear), yet I say I can’t help thinking, nay I am morally positive that in strict Justice, we, or rather I myself, ought to be allowed above £150 Lawful Money, let the Judgment of the Auditors on Trial, be as it may: In a vacant Hour I have scribbled this, tho’ I am resolved to suffer, patiently knowing that the Divine Providence can over rule all Things for the best: tho’ my Follies make my Deservings very little or Nothing from it.

 
Endorsed: Mr Parker his Reasons about the Connecticut Post Office Acct.
